IT IS ORDERED that the motion for clarification of the Court’s Order filed October 19, 2007, is granted, in part, and the Order is clarified as follows:
1) all testing of physical evidence is to be performed in the first instance at the New Jersey State Police laboratory, with defendant’s experts in attendance, if such attendance can be arranged without unreasonable delay in the remand proceedings;
2) on application by defendant, the remand court may order samples of some physical evidence (such as the box spring evidence) to be sent to defendant’s experts out of State, provided the remand court concludes that this can be accomplished without unduly risking the loss or destruction of such evidence;
3) subsequent to testing of the evidence, defendant shall submit to a buccal swab, with defendant’s counsel and expert having the right to be present, and samples of the swab shall be provided to the State and to defendant’s experts; and
4) the parties are directed to submit any further motions regarding the testing procedures to the remand court for its consideration and disposition.